Citation Nr: 1116792	
Decision Date: 04/29/11    Archive Date: 05/05/11

DOCKET NO.  04-41 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for peripheral neuropathy to include as secondary to diabetes mellitus type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issue on appeal was last before the Board in February 2010 when it was remanded for additional evidentiary development.  


FINDING OF FACT

The competent evidence of record documents that the Veteran has peripheral neuropathy which was permanently aggravated by his service-connected diabetes mellitus type II.  


CONCLUSION OF LAW

Peripheral neuropathy of both upper and lower extremities was permanently aggravated by the Veteran's service-connected diabetes mellitus type II.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations set forth certain notice and assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  In the current case, the Board is granting the claim.  As such there is no prejudice to the Veteran if any provisions of the VCAA have not been followed with regard to this claim.  Analysis of VA's compliance with the VCAA is not required.  


Analysis

In 2002, the Veteran submitted a claim of entitlement to service connection for peripheral neuropathy.  He claimed that the peripheral neuropathy was secondary to his service-connected diabetes mellitus type II.  

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  

The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which was in effect when he filed his claim in 2002 and is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Board finds that service connection is not warranted for peripheral neuropathy on a direct basis.  There is no competent evidence of record linking peripheral neuropathy to the Veteran's active duty service.  The service treatment records were silent as to complaints of, diagnosis of or treatment for peripheral neuropathy.  There is no competent post-service medical evidence of record which links currently existing peripheral neuropathy to the Veteran's active duty service on a direct basis.

The Veteran has claimed that his peripheral neuropathy is secondary to his service-connected diabetes mellitus type II.  There is some medical evidence to support this claim.  In June 2004, the Veteran was diagnosed as having diabetic neuropathy of the bilateral lower extremities/feet.  Additionally, associated with the claims file are several statements from R.K.R., Ph.D., M.D. who reports she has been treating the Veteran since April 1996.  In September 2008, the doctor wrote that the Veteran has been diagnosed with both diabetes mellitus type II and "peripheral neuropathy in his lower extremities (both hands and feet) [sic] seven years" prior.  The author reported that the Veteran had diabetic peripheral neuropathic pain which consisted of chronic burning, shooting, stabbing pain in his hands and feet along with numbness and tingling.  Significantly, this medical evidence does not address when the peripheral neuropathy began.  There is competent evidence of record in the form of a May 2003 VA examination report which reveals that the examiner found the Veteran did not have diabetes mellitus at that time but did have peripheral neuropathy of the lower extremities.  The examiner noted that, as the neuropathy had been present for approximately 12 years without a diagnosis of diabetes mellitus, it was obviously not diabetic neuropathy.  This opinion was supported by the clinical evidence of record.  The Board finds the failure of Dr. R.K.R.'s opinion as well as the June 2004 clinical record to reconcile the finding of the 2003 VA examination reduces the probative value of the evidence linking peripheral neuropathy directly to the service-connected diabetes mellitus.  The only other evidence which links peripheral neuropathy to the diabetes mellitus on a secondary basis is the Veteran's own allegations.  The Veteran, as a lay person, is not competent to provide probative evidence with regard to diagnosing a link between peripheral neuropathy and diabetes mellitus.  

There is competent evidence of record which indicates that service connection is not warranted for peripheral neuropathy as secondary to the diabetes mellitus.  The examiner who conducted the September 2010 VA examination noted that the Veteran's peripheral neuropathy manifested years prior to the diabetes mellitus.  Based on this, the examiner opined that the peripheral neuropathy was not secondary to the diabetes mellitus.  The Board finds the report of the September 2010 VA examination is entitled to probative weight as it was produced by a health care professional, was based on a reading of the evidence in the claims file and the opinion was supported by a rationale citing to clinical records.  Based on the above, the Board finds that secondary service connection is not warranted for peripheral neuropathy as proximately caused by diabetes mellitus type II.

The Board finds, however, that service connection is warranted for peripheral neuropathy on the basis that it was permanently aggravated by the service-connected diabetes mellitus type II.  The examiner who conducted the September 2010 VA examination affirmatively opined that there was an etiologic link based on permanent aggravation of the peripheral neuropathy by the diabetes mellitus.  Significantly, there is no evidence of record which indicates that there is not an etiologic link between the diabetes mellitus type II and the peripheral neuropathy based on aggravation.  As set out above, the Veteran's claim was received prior to the time when a baseline of disability had to be established before service connection could be granted on the basis of aggravation.  The failure of the VA examiner to be able to determine a percentage of aggravation in the present case has no bearing on the determination to grant service connection for peripheral neuropathy on the basis of secondary aggravation.  


ORDER

Service connection for peripheral neuropathy of both upper and lower extremities on the basis of secondary aggravation is granted.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


